SULLIVAN, J.
Epitomized Opinion
- Bertha Menon was indicted and tried for murder in the second degree and was found guilty of. manslaughter. Her defense was ..self-defense. Accused and her husband were .interested and with others interested worked in a restaurant on Central Avenue, Cleveland. They had been quarrelling for some time. Finally she instituted an action for divorce which -the- husband had unsuccessfully desiréd her to dismiss. Each was smarting under charges and counter charges of infidelity and other derelictions. On Sept. 3, 1923, in the restaurant, the husband made a charge of a serious nature and to escape his threats and serious consequences of a revolver in his hands, she fled into the bathroom and locked herself- in.
Following the altercation she called up her lawyer who had an unsuccessful conference with the husband the next forenoon, at which he threatened to kill her and of which she was promptly warned. About noon he again entered the restaurant where he found his wife back of the counter and an associate in the business and customers. He retired to a room and closed the door. In a short time he came forth, renewed his threats and vituperations, reached over the counter, grabbed his wife'and attempted to pull her over the counter; whereupon she reached under the counter, took’ a revolver and shot him three times, which resulted in his death. There was evidence the third shot entered his body when his back was turned. She testified that it was common for him to carry a gun. The court of appeals held:
1. On a plea of self-defense to a charge of second degree murder, repeated threats with revolver in hand, altercations, and warning that husband intended to kill her justify wife in shooting husband in altercation.
2. Preponderance of evidence in defense sufficient on plea of self-defense.
3. Admission of dying declaration held not prejudicial on confession of crime and plea of self-defense.